

 
                                                                                                    sunrunlogo2.gif
[sunrunlogo2.gif]
EXHIBIT 10.1





AMENDMENT TO SEPARATION AND CONSULTING AGREEMENT
This amendment, dated as of June 15, 2018 (this “Amendment”), is made by and
between Mina Kim and Sunrun Inc. (the “Company”) (collectively referred to as
the “Parties” or individually referred to as a “Party”).
Whereas, the Parties entered into a Separation and Consulting agreement (the
“Agreement”) on April 4, 2018;


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties desire to amend
and restate Section 7 of the Agreement in its entirety as follows:





--------------------------------------------------------------------------------

Equity. During your employment with the Company, you were granted restricted
stock units and options to purchase shares of the Company’s common stock. During
the Consulting Period, the vesting on these restricted stock unit awards and
options will remain unchanged, and will continue to vest as set forth in the
governing equity agreements. Subject to approval by the Company’s Board of
Directors, as an additional benefit to you under this Agreement, the Company
agrees that you will have until the 15 month anniversary of the Separation Date
to exercise your shares subject to the options that have vested up until the end
of the Consulting Period (the “Extended Exercise Period”). You acknowledge that
this extension is a modification of any option that qualifies as an incentive
stock option within the meaning of 424 of the IRS Code, which could result in
any such option immediately becoming a nonstatutory stock option, and if such
conversion does not happen immediately upon amendment, any incentive stock
options will convert to nonstatutory stock options three months and one day
after the Separation Date. Except for this Extended Exercise Period, the
restricted stock unit awards and options shall continue to be governed in all
respects by the governing plan documents and agreements. You are encouraged to
obtain independent tax advice concerning your options and how the terms of this
Agreement may affect the tax treatment of the options.
Except as amended by this Amendment, the Agreement remains in full force and
effect. In the event of any conflict between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall prevail.






SUNRUN INC.







--------------------------------------------------------------------------------





By: /s/ Chad Herring    
Chad Herring
Vice President, Talent    




 
I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AMENDMENT:
/s/ Mina Kim            June 15, 2018                
Mina Kim            Date     







